 

Exhibit 10.5

 

ABM INDUSTRIES INCORPORATED
PERFORMANCE SHARE AGREEMENT
2006 EQUITY INCENTIVE PLAN

 

The Compensation Committee of the Board of Directors of ABM Industries
Incorporated has approved a grant to you (the “Grantee”) of Performance Share
Units (“PSs”) pursuant to the ABM Industries Incorporated 2006 Equity Incentive
Plan as amended from time to time (the “Plan”), as described below.

 

Grantee Name:       Number of PSs Granted:       Date of Grant:      
“Performance Condition”: See Attachment II     “Vesting Date”: October 31, 2017

 

Performance Share Settlement: Provided you continue to provide services to ABM
Industries Incorporated (the “Company”) or any subsidiary or parent of the
Company through the Vesting Date stated above, but only if the Performance
Condition is met as determined by the Administrator, the PSs will become vested
as of the Vesting Date. In addition, unvested PSs, shares received in connection
with the vesting of PSs and amounts realized on the sale of such shares may be
subject to forfeiture under the circumstances set forth in the Plan and the
Statement of Terms and Conditions.

 

The Plan and the Statement of Terms and Conditions are incorporated herein by
reference. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Plan or in the Statement of Terms and Conditions, as applicable.

 

Additional Terms: Notwithstanding the Statement of Terms and Conditions, the
additional terms and conditions set forth on Attachment I hereto are applicable
and are incorporated herein by reference.

The Grantee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Grantee has
carefully read and is familiar with their provisions, and hereby accepts the PSs
subject to all of their terms and conditions. The Grantee acknowledges that
there are tax consequences upon settlement of the PSs or disposition of the
shares, if any, received in connection therewith and that Grantee should consult
a tax adviser prior to such settlement or disposition.

 

By their signatures below, the Company and the Grantee agree that the PSs are
granted under and governed by this Performance Share Agreement and by the
provisions of the Plan and the Statement of Terms and Conditions and other
attachments hereto.

 

Please sign your name in the space provided below on this Performance Share
Agreement and return an executed copy to [Name], ABM Industries Incorporated,
551 Fifth Avenue, Suite 300, New York, New York 10176.

 

ABM INDUSTRIES INCORPORATED   GRANTEE           By:       ______________        
  Full_Name   [Senior VP-Human Resources]               Date:
  _________________   Date:    ________________  

 

ATTACHMENTS:

Attachment I (Additional Terms and Conditions)

Attachment II (Performance Conditions)

2006 Equity Incentive Plan and Statement of Terms and Conditions

2006 Equity Incentive Plan Prospectus

 

 

 

Attachment I
Additional Terms and Conditions

Pursuant to the authority provided in the Plan and the Statement of Terms and
Conditions, the Compensation Committee has determined that the PSs granted
pursuant to this Performance Share Agreement shall be subject to the following
additional terms and conditions, which shall supersede the respective terms set
forth in the Statement of Terms and Conditions.

No Vesting Upon Retirement. All references to “Retirement,” in Section IV.B.2.b
of the Statement of Terms and Conditions shall be disregarded and of no force
and effect with respect to the PSs. Accordingly, Retirement shall not result in
pro-rata vesting of the PSs, notwithstanding Section IV.B.2.b of the Statement
of Terms and Conditions. The Grantee acknowledges that unvested PSs shall be
subject to forfeiture if the Grantee terminates employment due to Retirement
before the vesting date.

No Vesting Upon Termination of Employment Without Cause. The provisions in
Section IV.B.2.b of the Statement of Terms and Conditions with respect to
vesting in the event of termination by the Company or an Affiliate without Cause
shall be disregarded and of no force and effect with respect to the PSs.
Accordingly, termination by the Company or an Affiliate without Cause shall not
result in pro-rata vesting of the PSs, notwithstanding Section IV.B.2.b of the
Statement of Terms and Conditions. The Grantee acknowledges that unvested PSs
shall be subject to forfeiture if the Company or an Affiliate terminates
Grantee’s employment without Cause before the vesting date.

Pro-rated Vesting Upon Disability or Death. The provisions in Section IV.B.2.b
of the Statement of Terms and Conditions with respect to vesting in the event of
Disability or death shall be disregarded and of no force and effect with respect
to the PSs and instead, the provisions set forth in the following sentence shall
apply with respect to vesting of the PSs in the event of Disability or death. If
prior to the Vesting Date, the Grantee ceases to be a bona fide employee of the
Company or an Affiliate, which cessation constitutes a “separation from service”
under Section 409A of the Code and which is the result of Disability or death,
then a number of PSs shall become vested in an amount equal to the number of PSs
originally subject to the Award multiplied by the number of whole months between
the Date of Grant and the date of Disability or death divided by the number of
whole months between the Date of Grant and the Vesting Date.

 

 

Attachment II
Performance Condition

 

ABM must achieve income from continuing operations before taxes of at least
$100M, as set forth in ABM’s Annual Report on Form 10-K for any one of fiscal
years 2015, 2016 or 2017.

 

For the avoidance of doubt, in the event that the performance condition
specified above is not achieved, no vesting will occur, including any pro rata
vesting related to death or disability as set forth in Attachment I.

 



 

